Exhibit 10.17


SETTLEMENT AGREEMENT


B E T W E E N


The Woodham Group Inc


(“Woodham”)


- and -


Trackpower Inc.


(“Trackpower”)


WHEREAS Woodham was an affiliate of Asolare II, LLC (“Asolare”);


AND WHEREAS Asolare transferred its membership interest in Tioga Downs
Racetrack, LLC to Trackpower in exchange for 1,000 Series A 8% convertible
preferred shares, $3,000 initial value (the “Preferred Shares”);


AND WHEREAS Asolare is owed $3,000,000 principal of the Preferred Shares and
$440,000 in accrued unpaid dividends from Trackpower (collectively the
“Obligations”);


AND WHEREAS Asolare and Trackpower have agreed to settle the Obligations owed by
Trackpower to Asolare by Trackpower issuing one billion two hundred twenty
million (1,220,000,000) restricted shares of its common stock collectively to
Asolare’s members and affiliates;


AND WHEREAS the parties wish to set out in this Agreement the terms, conditions
and covenants of the parties in consideration of settlement of the Obligations;


NOW THEREFORE the parties hereto agree as follows:


1.                      Trackpower agrees to issue Woodham and its affiliates
six hundred million (600,000,000) restricted shares of its common stock as full
and complete settlement of Woodham’s affiliation with Asolare.


2.                      The parties hereto agree to execute the Mutual
Release  which is attached hereto as Schedule “A”.


3.                      The parties agree that in the event that any term or
condition herein or part thereof shall be deemed void, invalid or enforceable by
Court of competent jurisdiction, the remaining terms and conditions or parts
thereof shall remain in full force and effect.

 
 

--------------------------------------------------------------------------------

 



4.                      This Agreement constitutes the entire agreement between
the parties and supersedes all prior representations or agreements related to
this Agreement.  This Agreement shall be governed by the laws of the Province of
Ontario.




Dated this ____ day of February, 2008.





 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title:




 
ASOLARE II, LLC
         
Per:________________________
 
      Manager
   




 
THE WOODHAM GROUP INC.
         
Per:________________________
 
      Name:
 
      Title












 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
MUTUAL RELEASE
 
IN CONSIDERATION of the satisfactory performance of the terms of settlement
outlined in the attached Settlement Agreement (the “Agreement”) and other good
and valuable consideration, the receipt and sufficiency whereof are
acknowledged, the undersigned, Woodham and Asolare discharges Trackpower,
including its affiliates, successors and predecessors and  all affiliated
entities and the officers, directors, employees and agents thereof, of and from
all actions, causes of actions, claims, demands and liabilities of every nature
or kind whether arising at common law or in equity, by contract, by tort or
under any statute or otherwise in any way related to or connected with the
settlement of said Obligations between Asolare and Trackpower.


AND IN FURTHER CONSIDERATION of the Agreement and other good and valuable
consideration Trackpower hereby releases Woodham and Asolare, including its
affiliates, successors and predecessors and  all affiliated entities and the
members, officers, directors, employees and agents thereof, of and from all
actions, causes of actions, claims, demands and liabilities of every nature or
kind whether arising at common law or in equity, by contract, by tort or under
any statute or otherwise in any way related to or connected with the settlement
of said Obligations between Trackpower and Asolare.


THE PARTIES HEREBY INDEMNIFY AND SAVE HARMLESS EACH OTHER from any and all
claims or demands arising out of or in any way connected with this Agreement.


THE PARTIES HEREBY DECLARE that they fully understand the nature and terms of
this Mutual Release and that the acceptance of the consideration set out in the
Agreement is for the purpose of making full and final compromise, adjustment and
settlement of all claims as aforesaid.


THE PARTIES HEREBY CONFIRM that they have been afforded an opportunity to obtain
independent legal advice to review the contents of the Agreement and this Mutual
Release and confirm that they are executing them voluntarily and without duress.


THE PARTIES HEREBY DECLARE that they fully understand and agree that should they
hereafter make any claim or demand or commence or threaten to commence any
action or complaint against the other party(ies), individually or jointly, for
or by reason of any cause, matter or thing, this document may be raised as an
estoppel to any claim, demand, action or complaint commenced in regard to the
aforesaid.

 
 

--------------------------------------------------------------------------------

 



THE PARTIES AGREE that this Mutual Release shall enure to their benefit and
shall be binding upon their heirs, executors, administrators, successors and
assigns.


Dated this __________ day of February, 2008.







 
TRACKPOWER, INC.
             
Per:________________________
 
      Name:
 
      Title:




 
ASOLARE II, LLC
         
Per:________________________
 
      Manager
   




 
THE WOODHAM GROUP INC.
         
Per:________________________
 
      Name:
 
      Title

 
 

 